Memorandum. Order unanimously reversed on the law and matter remanded to the court below for a hearing and determination de novo.
We do not agree with the court below that shining an ultraviolet light on defendant’s hands constituted a search (see United States v Lee, 274 US 559; People v Anthony, 21 AD2d 666, cert den 379 US 983). Nevertheless, if the initial detention or seizure of defendant was unlawful, the evidence thereafter acquired must be suppressed (People v Cantor, 36 NY2d 106). We cannot determine, however, whether there were sufficient' grounds for the seizure of defendant’s person inasmuch as no hearing was held on the motion. The matter must therefore be remanded to the court below for determination de novo following a hearing at which the facts surrounding the seizure may be fully developed.
Concur: Farley, Glickman and Pittoni, JJ.